DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 11 and 20 are objected to because of the following:
In claim 11, please correct the dependency status; the claim cannot be dependent to itself. 
For the purpose of art rejection, examiner consider claim 11 to be dependent to claim 8.
In claim 20, please remove the “dot” after comprises in lines 2 of the claim; and also remove one of “to” in lines 4 of the claim.
	 Appropriate correction is required.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (US 2015/0055005).

second frame elements in an angled or upright self-supporting position (i.e., fig. 5, paragraphs 0009,0052,0057).
	Olsson discloses wherein the rotating element is configured such that the first and second frame elements are free to rotate relative to each other (i.e., abstract, fig. 3, paragraphs 0011-0012,0050,0067-0069,0076-0081); but fails to explicitly specify, rotational degrees/rotate 360 degrees.
	It is noted that, Olsson dos not specify rotational degrees, such as 360 degrees, but also does not exclude rotation of 360 degrees; and clearly teaches rotating elements 104 and 160 configured such that the first and second frame elements are free to pivot/rotate relative to each other (addressed in the above action). In view of the above teaching; the 360 degrees rotation is merely a simple and straightforward modification of the rotating elements 104 and 160, as taught by Olsson, which is within the knowledge of a person skilled in the art, and consider as an obvious design choice over the teaching of the above reference based on the desired application.
	Regarding claim 2, Olsson teaches the system of claim 1, wherein at least one of the handles on each of the first and second frame elements provides a base for the first and second frame elements when positioned on a surface (e.g., handle 119 in figs. 1-3).
	Regarding claim 3, Olsson teaches the system of Claim 1, wherein the first frame element is a closed shape and the second frame element is substantially u-shaped and is an open shape (e.g., fig. 3).

	Regarding claim 5, Olsson teaches the system of claim 4, further comprising a first docking apparatus for removably attaching the CCU to the inner frame element in either a forward or backward
direction on top or bottom of the inner frame element (e.g., abstract, elements 104,160 in figs. 1a-1b,3
and 5, paragraphs 0002, 0005-0012).
	Regarding claim 6, Olsson teaches the system of claim 5, wherein at least one of the handles of the first frame element and/or one of the handles of the second frame element includes at least one slip resistant component, wherein the slip resistant component is configured to prevent or reduce movement of the first and second frame elements once positioned on the surface (e.g., slip resistant as shown in figs. 1a-1b,3 and 5).
	Regarding claim 7, Olsson teaches the system of claim 4, wherein the outer frame comprises a second docking apparatus for removably attaching the inner frame and the outer frame to a cable storage drum-reel with or without the CCU attached to the inner frame (e.g., figs. 10-11, 1018, paragraphs 0002,0005,0010,0058).
	Regarding claim 8, Olsson teaches the system of claim 7, wherein the second docking apparatus includes a knob rotatable on a release axis to release the CCU from attachment to the frame element (e.g., figs. 1a-1b,3 and 5, paragraphs 0007,0050,0056).
	Regarding claim 9, Olsson teaches the system of claim 8, wherein the rotational axis and the release axis are common axes (e.g., figs. 1a-1b,3 and 5).
	Regarding claim 10, Olsson teaches the system of claim 9, wherein the knob is further movable outward relative to the frame upon release actuation (e.g., figs. 1a-1b,3 and 5, paragraphs 0007,

	Regarding claim 11, Olsson teaches the system of claim 8, wherein the knob is further movable outward relative to the frame upon release actuation (e.g., figs. 1a-1b,3 and 5, paragraphs 0007,
0050,0056).
	Regarding claim 12, Olsson teaches the system of claim 7, further comprising a push-cable disposed at least partially in an internal volume of the cable storage drum (e.g., figs. 10-11, paragraphs 0002,0005,0048-0049,0058).
	Regarding claim 13, Olsson teaches the system of claim 12, further comprising a camera head mechanically coupled to a distal end of the push-cable and electronically coupled to the CCU (e.g., paragraphs 0048-0049,0058).
	Regarding claim 14, Olsson teaches the system of claim 7, wherein the second docking apparatus is placed in a docking ready state upon removal of the at least two frame elements (e.g., fig. 8a, paragraphs 0008,0024,0026).
Regarding claim 15, Olsson teaches the system of claim 14, further including a latch indicator to indicate a state of the docking apparatus (e.g., figs. 23a-23b, paragraphs 0046,0060).
Regarding claim 16, Olsson teaches the system of claim 15, wherein the latch indicator indicates a release state responsive to a release action of the knob (e.g., paragraph 0060).
Regarding claim 17, Olsson teaches the system of claim 4, wherein the first docking apparatus is attached to the CCU, including inner frame, as discussed in the above action (e.g., figs. 1a-1b,3,10-12 and 20-22); but is silent in regards to flexible member, and wherein the inner frame includes a crossmember positioned opposite and substantially parallel to at least one of the handles of the inner frame, wherein the crossmember is configured indentations or grooves for receiving the flexible member. However, the above feature considers as an obvious design choice over the teaching of Olsson, and does not carry a patentable weight.

Regarding claim 19, Olsson teaches the system of claim 17, wherein the first docking apparatus comprises an adjustable mounting device for removably mounting, orienting and positioning a tablet, pad, laptop, smartphone, or the like (e.g., throughout the disclosure teaches adjustable mounting and/or mechanism for removably attach and/or release the external device, thus consider to be equivalent to the claimed feature, see the above action, also figs. 1a-1b, 3 and 5, paragraphs 0069-0070).
Regarding claim 20, Olsson throughout the disclosure teaches different configuration and attachment mechanism for readily attaching and/or realizing and/or rotation/orientation of the external device to the inspection system, as discussed in the above action. Olsson does not explicitly indicate, a ball recetving apparatus attached to the mounting device; a baseplate attached to the crossmember; and a ball attached to the baseplate, wherein the ball receiving apparatus is configured to removably attach a tablet, pad, laptop, smartphone, or the like via the ball, and the tablet, pad, laptop, smartphone, or the like can be positioned via the ball in multiple directions and in multiple orientations, as specifies in the claim.
However, the above feature is merely an obvious and straightforward modification of the mounting/attachment mechanism, as taught by Olsson, which is within the knowledge of a person 
Regarding claim 21, Olsson teaches the system of claim 19, further comprising a battery docking apparatus for removably attaching a battery configured to supply power to the tablet, pad, laptop,
smartphone, or the like via a removably attachable power cable (e.g., fig. 10, element 1070, paragraph 0082,0114,0117).
	Regarding claim 22, Olsson teaches the system of claim 4, wherein the outer frame element is shaped angularly for supporting an attached CCU on the edge of a table, desk, counter, ledge, or other edge (e.g., figs. 1b,3 and 5).
	Regarding claim 23, Olsson teaches the system of claim 19, wherein the outer frame element is shaped angularly for supporting an attached tablet, pad, laptop, smartphone, or the like on the edge of table, desk, counter, ledge, or other edge (please refer to claim 19).
	Regarding claim 24, Olsson teaches the system of claim 21, wherein the battery docking apparatus includes output ports and/or connectors to allow the battery to provide power to external devices (e.g., fig. 10, paragraphs 0082,0117,0130).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractlce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where

	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482